DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending, claims 10-14 are previously withdrawn
Claim 15 is canceled.
Claims 1, 6 and 7 is amended.
Claims 1-9 are rejected herein

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 4,609,140 in view of Patterson US 4,149,841 in further view of Kunihiro US 2014/0255630 in further view of Bartoli et al US 2013/0043151.
Regarding claim 1, Van Handel discloses a method of deep-drawing a tray from fiber-based sheet material, the method comprising the steps of:
	(i)    bringing the sheet material (blanks 27) between a female moulding tool (26), which comprises a cavity (shown in figure 3 as surface 32 which forms the underside of plate/tray) for forming the tray bottom (47; fig.4) outwardly, and a male moulding tool (25), which comprises a plunger plate (38) for forming the tray bottom inwardly (fig.3-4),
	(ii)    clamping the sheet material along the circumference of the female and male moulding tools and a rim of the sheet material by clamping means (female clamping surface 32; male clamping surface 39, 40), to hold the sheet material during the deep-drawing step (surfaces clamp together to hold the sheet to be formed by the dies 25, 36),
	(iii)   deep-drawing the tray by moving the plunger plate (38) with respect to the cavity (fig.3) pressing the plunger against the sheet material after the sheet material has been clamped (, and
	(iv)    wherein the female and male moulding tools are arranged so that between the cavity bottom and a clamp interface at least one of the male (25) and female (26) moulding tools is laterally distanced (free space shown in figure 3) from the sheet material (27) up to the end of the plunger plate movement to allow free forming of unwrinkled side walls for the finished deep-drawn tray (col.2 lines 40-50; col.3 lines 28- 56)

    PNG
    media_image1.png
    392
    622
    media_image1.png
    Greyscale

	Van Handel teaches simultaneously clamping a rim during operation of the deep drawing step, but fails to explicitly teach that the rim is clamped in such a way that the plunger plate presses against the sheet material only after the sheet material has been clamped.
However Patterson teaches deep drawing a tray where the perimetrally extending flat surface 162 defining a draw pad captures the rim area which is the perimeter area, this tension in the rim allows for control of the blank as the plunger then deep draws the blank, therefore the clamping of the perimeter or rim has been established prior to the movement of the plunger plate for tray forming; col.5 lines 20-55)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to have modified the deep drawing method of Van Handel, with the frictional clamping that occurs prior to the deep drawings step of the plunger in order to control the tension in the blank, and where the pads as taught by Patterson is adjustable to control the rate the blank material is moved into the cavity.
	Van Handel fails to explicitly teach wherein the female and male moulding tools are arranged so that a surface of at least one of the male and female moulding tools is laterally distanced from the sheet material through an end of the plunger plate movement.
	However Kunihiro teaches a method of forming a molded paper body with minimal wrinkling by laterally distancing a portion of the molding dies from the side surface of the corner surface portions of the paper body, specifically shown in figures 1-2 which enlarges the area that shows the distance between the molded body and the upper and lower dies at least at a portion of the surface through the end of the 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the shape of the male moulding tool of Van Handel with the tapered edge that provides a relief edge as shown in Kunihiro to reduce wrinkling of the paper board by not pressing at least a portion of the sheet material with any of the moulding dies, to create a visually smooth paperboard surface as a final product (par 0027). 

    PNG
    media_image2.png
    424
    528
    media_image2.png
    Greyscale

Kunihiro teaches a separation of a male moulding tool to create a space in order to reduce wrinkles in the formation of the paper product, but fails to explicitly teach the a space between the bottom of the formed tray and the female moulding tool portion. 

Therefore it would have been obvious to combine the teachings of Van Handel, Patterson, Kunihiro and Bartoli, with various aspects of the forming tools to create a molded deep drawn tray with limited wrinkling of the container while forming, to create a sturdier and more simply formed product. 
    PNG
    media_image3.png
    452
    645
    media_image3.png
    Greyscale

	Regarding claim 2, Van Handel as modified by Patterson, Kunihiro and Bartoli substantially teaches the method of claim 1, wherein the male moulding tool (25) is distanced from the sheet material (27) so as to leave free open space inside of the tray side wall (44) being formed (tray being formed with free space, the space between the walls is such that the rim is first engaged and there is an equal distance of space created to form an even unwrinkled plate; Patterson col.3 lines 28- 56).
	Regarding claim 3, Van Handel as modified by Patterson , Kunihiro and Bartoli substantially teaches the method of claim 2, wherein both the male and the female moulding tools (25,26) are distanced from the sheet material (27) so as to leave free open space to both sides of the tray side wall being formed (figures 3-4; Patterson col.3 lines 28- 56).
	Regarding claim 4, Van Handel as modified by Patterson, Kunihiro and Bartoli substantially teaches the method of claim 1, wherein the distance between the cavity bottom and the clamp interface is adjusted to correspond to a selected depth of the tray (the distance between the bottom of the cavity and the clamp interface between draw pads correspond to a selected tray depth; Patterson col.3 lines 28- 56).
	Regarding claim 9, Van Handel as modified by Patterson , Kunihiro and Bartoli substantially teaches the method according to claim 1, wherein unscored and/or uncreased sheet material is formed into trays having unwrinkled side walls and rim flanges (Patterson col.2 lines 40-50; col.3 lines 28- 56).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US in view of Patterson US 4,149,841 in view of Kunihiro US 2014/0255630 in view of Bartoli et al US 2013/0043151 in further view of  Kermoian USPN 4,108,941.

	Regarding claim 5, Van Handel as modified by Patterson, Kunihiro and Bartoli substantially teaches the method of claim 4, but fails to explicitly teach wherein the vertical position of the cavity bottom is adjusted by means of at least one screw connecting the cavity bottom to a clamp on the underside of the tray rim flange.
	However Kermoian teaches wherein the vertical position of the cavity bottom (50) is adjusted by means of at least one screw (88) connecting the cavity bottom to a clamp on the underside of the tray rim flange cavity is adjusted by plate 86 and bolt 88 in order to connect the cavity bottom to a clamp on the underside of the tray rim flange (col.6 lines 64-col.7 line2; figure 3).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invention to have modified the tray formed by deep drawing as taught by Van Handel with the adjustability and clamping with a screw in order to achieve a large range of tray sizes which makes the device more useful. 
	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US in view of Patterson US 4,149,841 in view of Kunihiro US 2014/0255630 in view of Bartoli et al US 2013/0043151in view of Kermoian USPN 4,108,941 in further view of Paeivi WO 2010018306.
	Regarding claim 6, Van Handel as modified by Patterson, Kunihiro and Bartoli in further view of Kermoian substantially teaches the method of claim 4, wherein the male moulding tool (25) has a plunger plate (38) for forming the tray bottom inwardly, but fails to explicitly teach spacer plates are 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invention to have modified the tray formed by deep drawing as taught by Van Handel and modified by Kermoian with the spacer plates as taught by Paeivi, in order to allow for greater adjustability when creating a tray forming by deep drawing using male and female forming dies with the motivation that is would be obvious to adjust the depth of the tray of Van Handel with the spacers as taught by Paeivi.
	Regarding claim 7, Van Handel, as modified by Patterson, Kunihiro and Bartoli in view of Kermoian in further view of Paeivi substantially teaches the method of claim 6, but fails to teach spacer plates, 
	However Paeivi teaches detachable insert 710 interpreted as a spacer plates are laterally distanced from the sheet material to leave free space inside of the tray side wall being formed to adjust the vertical position of the plunger plate (figure 5) 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invention to have modified the tray formed by deep drawing as taught by Van Handel and modified by Kermoian with the spacer plates as taught by Paeivi, in order to allow for greater adjustability when creating a tray forming by deep drawing using male and female forming dies with the motivation that is would be obvious to adjust the depth of the tray of Van Handel with the spacers as taught by Paeivi.
	Regarding claim 8, Van Handel as modified by Patterson, Kunihiro and Bartoli in view of Kermoian in further view of Paeivi substantially teaches the method of claim 6 wherein the female moulding tool (26) has a cavity bottom plate (31), but fails to teach the vertical position of which is adjusted by means of spacer plates.

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the instant invention to have modified the tray formed by deep drawing as taught by Van Handel and modified by Kermoian with the spacer plates as taught by Paeivi, in order to allow for greater adjustability when creating a tray forming by deep drawing using male and female forming dies with the motivation that is would be obvious to adjust the depth of the tray of Van Handel with the spacers as taught by Paeivi.
	Response to Arguments
Applicant’s arguments, see remarks, filed 1/07/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bartoli et al US 2013/0043151, which teaches the newly amended limitation of a surface of one of the moulding tools being distanced from the surface of the female moulding tool to create a space to modify that of Kunihiro to form unwrinkled side walls as shown in the above rejection herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731